Deen, Presiding Judge.
These defendants requested an appeal from a burglary conviction. Appointed counsel has moved to be dismissed on the . ground that a conscientious examination of the record reveals that an appeal in either case would be wholly frivolous.
■ Examination by this court of the record on appeal reveals ample evidence to support the conviction. The defendants have received notice as required by Bethay v. State, 237 Ga. 625 (229 SE2d 406) (1976). We accordingly grant counsel permission to withdraw. From a complete review of the record we find no error, therefore, the judgment of the trial court is affirmed.

Judgment affirmed.


Carley, J., concurs. Banke, J., concurs specially.

*673Decided February 25, 1981.
Jerry M. Daniel, for appellants (case nos. 61139, 61140).
Gary A. Glover, for appellant (case no. 61141).
Sam B. Sibley, Jr., District Attorney, for appellee.